Citation Nr: 0631186	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from November 2001 to 
August 2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the VA 
Regional Office (RO).  In that decision, the RO denied an 
evaluation in excess of 10 percent for bipolar disorder.  

In a March 2005 rating decision, the RO denied service 
connection for a low back disorder.  A Notice of Disagreement 
with that determination was filed in April 2005 and a 
Statement of the Case was issued in January 2006.  Later in 
January 2006 and prior to filing a substantive appeal, the 
veteran submitted a statement requesting withdraw of the 
pending appeal involving the service connection claim for a 
low back disorder.  Accordingly, that claim is considered 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the substantive appeal received in August 2005, the 
veteran requested a videoconference hearing to be held at the 
local VA RO before a Veterans Law Judge at the Board.  See 38 
C.F.R. § 20.700(e) (2006).

Inasmuch as the appellant's hearing request was made fairly 
recently, she has not yet been scheduled for her requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested videoconference hearing.  Therefore, a remand is 
required for the scheduling of a videoconference hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), 
(e) (2006).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO via videoconference, in 
accordance with the procedures set forth 
at 38 C.F.R. §§ 20.700 (a), (e), 
20.704(a) (2006), for a hearing before a 
Veterans Law Judge, as per the veteran's 
request, and as the docket permits.  The 
veteran should be notified in writing of 
the date, time and location of the 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



